
	
		II
		111th CONGRESS
		1st Session
		S. 2819
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Poultry Products Inspection Act, the Federal
		  Meat Inspection Act, and the Federal Food, Drug, and Cosmetic Act to require
		  processors of food products to certify to the applicable Secretary that the
		  processed food products are not adulterated.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Processed Food Safety Act of
			 2009.
		2.Poultry
			 safety
			(a)Definition of
			 misbrandedSection 4(h) of the Poultry Products Inspection Act
			 (21 U.S.C. 453(h)) is amended—
				(1)in paragraph
			 (5)—
					(A)by inserting
			 (A) after (5);
					(B)by striking
			 showing (A) the name and inserting the following:
			 “showing—
						
							(i)the
				name
							;
					(C)by striking
			 distributor; and (B) an accurate and inserting the following:
			 “distributor;
						
							(ii)subject to subparagraph (B), an
				accurate
							;
				and
					(D)by striking
			 count: Provided, That under clause (B) of this
			 subparagraph (5), reasonable and inserting the following: “count;
			 and
						
							(iii)an accurate description of each
				cut of poultry or poultry product contained in the package or other container;
				and
							(B)except that under subparagraph
				(A)(ii),
				reasonable
							;
					(2)in paragraph
			 (7)(B), by striking (other than spices, flavoring, and
			 coloring); and
				(3)in paragraph
			 (9)(B), by striking ; except that spices, flavorings, and colorings may,
			 when authorized by the Secretary, be designated as spices, flavorings, and
			 colorings without naming each.
				(b)Prohibited
			 actsSection 9 of the Poultry Products Inspection Act (21 U.S.C.
			 458) is amended—
				(1)in paragraph (5),
			 by striking the period at the end and adding or; and
				(2)by adding at the
			 end the following:
					
						(6)sell, transport,
				offer for sale or transportation, or receive for transportation, in commerce,
				any poultry or poultry product that is capable of use as human food, unless the
				person (including any slaughterer, poultry products broker, renderer,
				processor, reprocessor, retail food store, or official establishment)
				affirmatively certifies to the Secretary that—
							(A)each ingredient
				in the poultry or poultry product that was added, modified, or otherwise
				handled by the person has undergone a pathogen reduction treatment in
				accordance with requirements of the Secretary that will reduce the presence of
				pathogens of public health concern and other harmful food borne contaminants;
				or
							(B)the person has
				tested and certified that each ingredient in the poultry or poultry product
				that was added, modified, or otherwise handled by the person contains no
				verifiable traces of
				pathogens.
							.
				(c)Phase-In
			 periodParagraph (6) of section 9 of the Poultry Products
			 Inspection Act (as added by subsection (b)(2)) shall not apply until the date
			 that is 18 months after the date of enactment of this Act.
			3.Meat
			 safety
			(a)Definition of
			 misbrandedSection 1(n) of the Federal Meat Inspection Act (21
			 U.S.C. 601(n)) is amended—
				(1)in paragraph
			 (5)—
					(A)by inserting
			 (A) after (5);
					(B)by striking
			 showing (A) the name and inserting the following:
			 “showing—
						
							(i)the
				name
							;
					(C)by striking
			 distributor; and (B) an accurate and inserting the following:
			 “distributor;
						
							(ii)subject to subparagraph (B), an
				accurate
							;
				and
					(D)by striking
			 count: Provided, That under clause (B) of this
			 subparagraph (5), reasonable and inserting the following: “count;
			 and
						
							(iii)an accurate description of each
				cut of meat or meat food product contained in the package or other container;
				and
							(B)except that under subparagraph
				(A)(ii),
				reasonable
							;
					(2)in paragraph
			 (7)(B), by striking (other than spices, flavoring, and
			 coloring); and
				(3)in paragraph
			 (9)(B), by striking ; except that spices, flavorings, and colorings may,
			 when authorized by the Secretary, be designated as spices, flavorings, and
			 colorings without naming each.
				(b)Prohibited
			 actsSection 10 of the
			 Federal Meat Inspection Act (21 U.S.C. 610) is amended—
				(1)by striking
			 Sec. 10. No
			 person and inserting the following:
					
						10.Prohibited
				actsNo
				person
						;
				(2)in subsection
			 (c)—
					(A)by striking
			 in commerce (1) any and inserting the following: “in
			 commerce—
						
							(A)any
							;
					(B)by striking
			 which (A) are capable of use as human food and (B) are and
			 inserting the following: “that—
						
							(i)are capable of
				use as human food; and
							(ii)are
							;
				and
					(C)by striking
			 (2) any and inserting the following:
						
							(B)any
							;
					(3)by redesignating
			 subsections (a) through (d) as paragraphs (1) through (4), respectively, and
			 indenting appropriately;
				(4)in paragraph (4)
			 (as so redesignated), by striking the period at the end and inserting ;
			 or; and
				(5)by adding at the
			 end the following:
					
						(5)sell, transport,
				offer for sale or transportation, or receive for transportation, in commerce,
				any meat or meat food product that is capable of use as human food, unless the
				person, firm, or corporation (including any slaughterer, meat broker, renderer,
				processor, reprocessor, retail food store, or official establishment)
				affirmatively certifies to the Secretary that—
							(A)each ingredient
				in the meat or meat food product that was added, modified, or otherwise handled
				by the person, firm, or corporation has undergone a pathogen reduction
				treatment in accordance with requirements of the Secretary that will reduce the
				presence of pathogens of public health concern and other harmful food borne
				contaminants; or
							(B)the person, firm,
				or corporation has tested and certified that each ingredient in the meat or
				meat food product that was added, modified, or otherwise handled by the person,
				firm, or corporation contains no verifiable traces of
				pathogens.
							.
				(c)Phase-In
			 periodParagraph (5) of section 10 of the Federal Meat Inspection
			 Act (as added by subsection (b)(5)) shall not apply until the date that is 18
			 months after the date of enactment of this Act.
			4.Food
			 safety
			(a)Pathogen
			 reduction treatmentChapter IV of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 351 et seq.) is amended by adding at the end the
			 following:
				
					418.Pathogen
				reduction treatment
						(a)In
				generalThe Secretary shall
				promulgate regulations requiring each facility registered under section 415 to
				apply pathogen reduction treatments to each food, as the Secretary determines
				appropriate, that such facility manufactures, processes, packages, or holds for
				consumption in the United States.
						(b)CertificationThe Secretary shall promulgate regulations
				requiring each facility described in subsection (a) to certify to the Secretary
				that—
							(1)each food manufactured, processed,
				packaged, or held (including each ingredient of such food that is added,
				modified, or otherwise handled) by such facility contains no verifiable traces
				of pathogens; or
							(2)each food leaving such facility has
				received pathogen reduction treatments, as required by the regulations
				promulgated under such
				subsection.
							.
			(b)Phase-In
			 periodThe requirements under section 418(b) of the Federal Food,
			 Drug, and Cosmetic Act (as added by subsection (a)) shall not apply until the
			 date that is 18 months after the date of enactment of this Act.
			(c)Technical
			 amendmentSection 402 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 342) is amended by adding at the end the following:
				
					(j)If the facility
				has not provided a certification required under section
				418.
					.
			(d)Labeling with
			 respect to spices, flavoring, and coloringSection 403 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is amended—
				(1)in paragraph (g),
			 by striking (other than spices, and inserting (including
			 spices,;
				(2)in paragraph (i),
			 by striking ; except that spices, flavorings, and colors not required to
			 be certified under section 721(c) unless sold as spices, flavorings, or such
			 colors, may be designated as spices, flavorings, and colorings without naming
			 each;
				(3)in paragraph (k),
			 by striking The provisions of this paragraph and paragraphs (g) and (i)
			 with respect to artificial coloring shall not apply in the case of butter,
			 cheese, or ice cream.; and
				(4)in paragraph (x),
			 by striking Notwithstanding subsection (g), (i), or (k), or any other
			 law, a and inserting A.
				
